China Education International, Inc. 48 Wall Street, Suite 73 New York, NY 10005 Phone (212) 682-6607 February 8, 2013 CORRR Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Washington, D.C. Re: China Education International, Inc. Form 10-K for the fiscal year ended December 31, 2011 Filed April 11, 2012 File No. 0-53247 Dear Mr.Spirgel, On December 21st, 2012, we received a letter from your office in regarding to our company’s financial report. We are working closely with our company’s staff as well as our legal counsel in order to answer your questions properly. However, as you may know, due to the holiday season, some of our staff and our counsel have been onvacations. Therefore, we respectfully request the inquiry response to be deferred for 10 business days. We deeply appreciate your understanding in this matter. Sincerely, /s/ Li (Lisa) Liu Lisa Liu CEO China Education International, Inc.
